Citation Nr: 0201277	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  00-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to accrued benefits based upon a claim for 
service connection for kidney disability.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1931 to 
March 1933, and from April 1933 to February 1934.  The 
appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.  The veteran died in November 1996.  

3.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.  


CONCLUSION OF LAW

The criteria for accrued benefits based on a claim for 
service connection for kidney disability are not met.  38 
U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. § 3.1000(c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  

During the veteran's lifetime, he appealed a rating decision 
denying service connection for kidney disability.  During the 
pendency of his appeal, he provided a limited power of 
attorney to his daughter, the appellant herein.  The 
veteran's appeal was pending when he died in November 1996.  

In August 1997 the RO received a letter from a Member of 
Congress, written on the veteran's behalf and in response to 
a letter prepared and signed on the veteran's behalf by the 
appellant herein.  The Member of Congress also provided VA 
with a copy of the appellant's letter.  In this letter, the 
appellant essentially informed the Member of Congress that VA 
had been taking too long to process the veteran's claim and 
she requested the Member of Congress to determine the status 
of the veteran's appeal.  The appellant's letter is dated in 
August 1996 but refers to a September 1996 RO letter which 
was provided as an enclosure with her letter.  The appellant 
did not mention the veteran's death.  

Since this letter was signed by the appellant on the 
veteran's behalf, addressed the veteran's pending claim, 
included no reference to the veteran's death and is dated 
prior to the veteran's death, it cannot be viewed as 
indicating an intent to apply for accrued benefits.  In fact 
the appellant has not contended that the August 1996 letter 
constitutes a formal or informal claim for accrued benefits.  

No other communication was received from the appellant within 
one year after the veteran's death.

More than one year after the veteran's death, the RO received 
additional statements from the appellant in support of the 
veteran's appeal.  VA continued to process the veteran's 
claim until March 1999 when the RO received notice of the 
veteran's death.  

The appellant filed a claim for accrued benefits in August 
1999.  She alleges that she was not aware that she was 
responsible for notifying VA of the veteran's death.  She has 
also contended that VA failed to notify her prior to the 
veteran's death that there was a one-year time limit for 
filing an application for accrued benefits after a veteran 
had died.  In essence, the appellant is contending that the 
legal requirements governing the time limit for filing of an 
application for accrued benefits should be waived.  

Although the appellant was apparently unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the veteran's death, the U.S. Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government were charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris at 
265.  The Court in Morris concluded that even though the 
veteran may have been ignorant of the abandonment provisions 
of 38 C.F.R. § 3.158(a), he was necessarily charged with 
knowledge of the regulation.  

In summary, although the Board can certainly understand the 
appellant's frustration, the pertinent facts in this case are 
not in dispute and the law is dispositive.  The appellant's 
claim must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the appellant has been notified of 
the requirements for the benefit sought on appeal, including 
the time limit for filing a claim for accrued benefits.  In 
addition she has been informed that her claim for accrued 
benefits was denied because it was not timely filed.  As 
discussed above the fact that the appellant's claim for 
accrued benefits was not filed until more than one year after 
the veteran's death is not in dispute.  In a case such as 
this where the pertinent facts are not in dispute and the law 
is dispositive, there is no additional information or 
evidence which could be obtained to substantiate the claim.  
Accordingly, the Board has decided the appeal on the current 
record. 


ORDER

The appeal for accrued benefits based on a claim for service 
connection for kidney disability is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

